LITHIUM SECONDARY BATTERY INCLUDING FLUOQROETHYLENE CARBONATE IN ELECTROLYTE
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.




Status of Claims
Claims 1 and 5-13 are pending, wherein claims 1 is amended and claim 13 is newly added. Claims 1 and 5-13 are being examined on the merits in this Office action. 
	
Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 11, June 30 and July 7, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
Claims 1, 5-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu et al. (US 20160248121 A1, hereafter Uematsu).
Regarding claims 1, 6-8 and 11-13, Uematsu teaches a lithium secondary battery, comprising:
a negative electrode comprising a negative electrode active material comprising Si or Sn (See at least [0249]-[0252]);
a positive electrode comprising a positive electrode comprising a positive electrode active material (See at least [0222]-[0228]); and
a non-aqueous electrolyte (at least [0200]: “electrolytic solution”) comprising a non-aqueous organic solvent (any one of solvents listed in [0201]-[0209], except for fluoroethyl carbonate in [0205]); a lithium salt (See at least [0210]-[0211]); fluoroethylene carbonate ([0205]: fluoroethyl carbonate); a first additive comprising bis(trimethylsilyl) sulfate ([0102]), which reads on a compound represented by Chemical Formula 1 in claim 1; and a second additive comprising lithium difluorobis(oxalate)phosphate ([0192] and [0216]), which reads on a compound represented by Chemical Formula 5.
Uematsu further teaches the negative electrode further comprises a carbon-based negative electrode active material (See [0249]-[0250] and [0256]).

Uematsu further discloses that as an additive for the electrolyte solution ([0200]), an “addition composition” comprising compound (A), basic compound (B), silicon compound (C), and “a compound” (e.g., lithium difluorobis(oxalate)phosphate as claimed: [0190]-[0192]) can be added into the electrolyte solution in an amount of, for example, 20% by mass, relative to the electrolytic solution ([0200]). Since the amount of the compound (A) ranges from 0.01% to 10% by mass relative to the electrolytic solution ([0019]) and the compounds (B) and (C) may be 50% by mass relative to the compound (A) ([0015]), the amount of each of the compounds (B) and (C) may then be in a range of 0.005% to 5% (i.e., from 0.01%×50% to 10%×50%) by mass relative to the electrolytic solution. As a result, the amount of the above-mentioned “a compound” (i.e., the second additive as claimed) may be in a range of from 0 (i.e., 20%-10%-5%-5% = 0) to 19.98% (i.e., 20%-0.01%-0.005%-0.005%) by mass relative to the electrolytic solution. 
Clearly, the range of the amount of the first additive (i.e., the compound (A)), i.e., from 0.01% to 10% by mass relative to the electrolytic solution, overlaps the range of 0.5 wt% to 5 wt% as claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). The range of the amount of the second additive (i.e., the aforementioned “a compound”), i.e., from 0 to 19.98%, overlaps the ranges of from 0.5 wt% to 7 wt% as claimed in claim 1 and from 1 wt% to 7 wt% as claimed in claim 11. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Further, based on the ranges of the amounts of the first and second additives, the mixing ratio of the first additive to the second additive can be easily calculated to be 0.0005 or more, which overlaps the ranges as claimed in claims 1 and 12. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I). The mixing ratio being 0.0005 or more reads on “not a weight ratio of 1:1” as claimed in claim 13.
Regarding claim 5, Uematsu teaches the lithium secondary battery of claim 1, and further discloses that the electrolytic solution comprises a non-aqueous solvent, a lithium salt and an addition composition (at least [0200]), wherein the additive composition may be 50% by mass or less ([0020]) relative to the electrolytic solution. Thus, the total of the lithium salt and the non-aqueous solvent may be 50% by mass relative to the electrolytic solution. Further, Uematsu discloses that the lithium salt may be 40% by mass relative to 100% by mass of the non-aqueous solvent (at least [0212]). Thus, the non-aqueous solvent may be (50%) × (100%-40%), i.e., 30% by mass relative to the electrolytic solution.
Uematsu further discloses that the non-aqueous solvent may be a combination ([0207]) of a cyclic carbonate (e.g., fluoroethylene carbonate, [0205]) and a linear carbonate (e.g., dimethyl carbonate, [0206]), and that the volume ratio of the cyclic carbonate to the linear carbonate may be in the range of 1:10 to 5:1 ([0207]). Considering the density of fluoroethylene carbonate is about 1.454 g/ml (available from google search) and the density of dimethyl carbonate is about 1.07 g/ml, the weight ratio of the cyclic carbonate to the linear carbonate may then be in the range of (1.454×1):(1.07×10) to (1.454×5):(1.07×1), that is, 1.454:10.7 to 7.27:1.07. Then, the cyclic carbonate (e.g., fluoroethylene carbonate, [0205]) may be about 11.9% to about 87.2% by weight relative to the total of the non-aqueous solvent. As addressed above, the non-aqueous solvent may be 30% by mass relative to the electrolytic solution. Thus, the cyclic carbonate (e.g., fluoroethylene carbonate, [0205]) may be in the range of about ((11.9%)×(30%)) to ((87.2%)×(30%)), that is, about 3.6% to 26.6% by weight relative to the total of the electrolyte.  The range of about 3.6% to 26.6% by weight overlaps the instantly claimed range of 0.1 wt% to 7 wt%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 9, Uematsu teaches the lithium secondary battery of claim 1, wherein the negative electrode active material comprises Si, and the negative electrode active material comprising Si is a silicon-carbon composite (at least, [0249]-[0250], [0254] and [0256]).

Claim Rejections - 35 USC § 103
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uematsu, as applied to claim 9 above, and further in view of Yoon et al. (US 20170117535 A1, hereafter Yoon).
Regarding claim 10, Uematsu teaches the lithium secondary battery of claim 9, but is silent to an amorphous carbon layer. However, in the same field of endeavor, Yoon discloses that an amorphous carbonaceous shell (“12”, Fig. 1; [0060]) coated on a core composed of Si-C composite ([0055]) can serve to prevent the core from directly contacting an electrolyte and conduct lithium ions ([0058]) and therefore an improved anode material is achieved ([0005]).       
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Yoon into Uematsu such that the silicon-carbon particles coated with an amorphous carbon layer are used in order to prevent the Si-C core from directly contacting an electrolyte and conduct lithium ions and ultimately obtain an improved anode material.

Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above. In addition:
1) Applicant’s argues that “the Uematsu reference fails to recognize any significance in the inclusion of fluoroethylene carbonate at all (see, e.g., paragraph [0205] of the Uematsu reference, …, much less …” (page 8/13, bottom, Remarks).
In response, it is unclear what “any significance” Applicant refers to. Is this “any significance” claimed? It appears that nothing about “any significance” is claimed.
2) Applicant argues that paragraph [0205] of the reference does not include fluoroethylene carbonate as a preferred cyclic carbonate. It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, consult Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.1989).
3) In response to the argument that “… the improved properties that result from including the fluoroethylene carbonate in the claimed amounts are necessarily surprising and unexpected” (bottom, p8/13), it is noted that it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196.
4) Applicant mentioned the Comparative Example 11 to try to demonstrate the the claimed range of the mixing ratio is significant (1st paragraph, p8/13). However, the mixing ratio of the Comparative Example 11 is 0.75:1, which is inside the range as claimed. How can it be concluded that the claimed range results in unexpected effects?
5) In response to Applicant’s argument about the claimed mixing ratio of 10:1 to 0.066:1 (2nd paragraph, p8/13), it is iterated again that it is well settled that unexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” De Blauwe, 736 F.2d at 705, 222 USPQ at 196. 
Also note: In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
6) Applicant argues that features that flow from the claimed subject matter and are neither realized nor appreciated by the cited references (top, p9/13).
In response, it is unclear what features Applicant refers to. Are these features claimed? It appears that nothing about the “features” is claimed.
7) Applicant argues about an arbitrarily selection of amounts of components of the electrolytic solution of the Uematsu reference (2nd paragraph, p9/13).
In response, this argument is incorrect. The Uematsu does disclose all the amounts relied on in the rejections. There is no arbitrarily selection.
8) In response to the argument regarding the Comparative Example 9 (1st paragraph of p10/13), it is noted that the weight ratio of 0.00625:1 is too far from the lower end of the range as claimed. Thus, the argument is not persuasive.
9) In response to the argument that “… has not established that the evidence of obviousness outweighs the evidence of non-obviousness” (bottom, p10/13), it is noted that the examiner has carefully reviewed all the available secondary evidences, and concludes that the evidence of record, including the data shown in Table 1 of the instant invention, does not support that the claimed range is significant. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). (See MPEP § 716.02(d) II).
10) The argument regarding claim 10 (p11/13) is based on the alleged deficiency of the rejection of claim 1. Since the rejection of claim 1 is proper, the argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727